Case: 1:17-cv-06221 Document #: 266 Filed: 07/30/19 Page 1 of 1 PageID #:5363

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Gemshares LLC
                                   Plaintiff,
v.                                                   Case No.: 1:17−cv−06221
                                                     Honorable Matthew F. Kennelly
Arthur Joseph Lipton, et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 30, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly: Motion hearing held
on 7/30/2019. Motion for leave to file limited appearance [259] and motion for sanctions
[262] are denied for reasons stated in open court. Response to motion for an assignment of
the SWW patent application [263] to be filed by 8/2/2019; ruling is set for 8/5/2019 at
9:30 a.m. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
